Citation Nr: 0937202	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an increased evaluation for psoriasis, 
currently rated as 30 percent disabling.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for psoriatic arthritis of the right sacroiliac 
joint.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for psoriatic arthritis of the left sacroiliac joint.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to April 1946 
and from September 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and May 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Manchester, New Hampshire.  

The Veteran appeared at a hearing before a local hearing 
officer in October 2007 and at a videoconference hearing at 
the RO before the undersigned Veterans Law Judge in August 
2009.  Transcripts of the hearings are of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing 
loss and tinnitus and for initial evaluations in excess of 10 
percent for psoriatic arthritis of the right and left 
sacroiliac joints are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran does not currently have PTSD.

2.  Psoriasis does not involve more than 20 to 40 percent of 
exposed areas affected nor has it required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during any twelve month period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  The criteria for a rating in excess of 30 percent for 
psoriasis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With regard to the Veteran's claim of service connection for 
PTSD, the Board notes that the objective medical findings 
demonstrate that the Veteran has not been diagnosed with 
PTSD.  VA treatment records show no complaints or findings of 
PTSD or any other psychiatric diagnosis.  Moreover, at the 
time of a February 2007 outpatient visit, screenings for PTSD 
and depression were negative.  While the Veteran testified at 
his June 2009 hearing that it was his belief that someone at 
VA told him he had PTSD, the records associated with claims 
folder do not reveal such findings.  He also testified as to 
not having received treatment for any emotional or 
psychiatric problems, including PTSD.  As to the Veteran's 
beliefs that he currently has PTSD, the Board notes that he, 
as a layperson, is not qualified to render an opinion as to 
whether he currently has PTSD and whether that condition is 
related to service.  

As the preponderance of the evidence is against the claim 
that the Veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the preponderance of 
the medical evidence is against a finding that he currently 
has PTSD.

Psoriasis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's psoriasis is rated under Diagnostic Code 7816 
for psoriasis.  This diagnostic code provides a 60 percent 
rating when more than 40 percent of the entire body or more 
than 40 percent of exposed areas is affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 12-
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  There is also a 
10 percent rating for when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas is affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A noncompensable rating of zero percent is assigned 
when less than 5 percent of the entire body or exposed areas 
is affected, and; no more than topical therapy is required 
during the past 12-month period.  The diagnostic code also 
provides that psoriasis may be rated in the alternative as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability. 

In April 2007, the Veteran requested an increased evaluation 
for his psoriasis.  The Veteran was afforded a VA examination 
in June 2007.  He was noted to have psoriasis which started 
in 1951.  The course of the condition had been constant.  The 
Veteran reported having flakiness and itching with some 
redness, but the main complaint was itching.  There were no 
systemic symptoms.  The only treatment in the past 12 months 
had been triamcinolane cream, which was used twice a day.  
The treatment was a topical corticosteroid.  There had been 
no side effects.  

Physical examination revealed that less than 5 percent of the 
exposed areas of the head, face, neck and hands were affected 
as was less than 5 percent of the total body area.  The 
Veteran had two plaques on his elbows which measured 5 cm x 2 
cm on the right and 1 cm  x .5 cm on the left.  There was 
redness in both groin areas and in the coccyx area but no 
plaques.  A diagnosis of psoriasis was made.  The examiner 
stated that the Veteran had no disfigurement of the head, 
neck, or face.  

At his October 2007 hearing, the Veteran indicated that he 
was receiving treatment for his psoriasis at the VA.  He also 
noted that he was at an assisted living facility where he 
also received care.  He stated that he had itching in his 
crotch and had psoriasis on the back of his neck and his 
head.  He indicated that he had scars from the psoriasis but 
they were not painful.  The Veteran stated that he was being 
treated with triamcinolane.  He reported that he did not 
think that any physician had prescribed corticosteriods or 
immunosuppressive drugs.  He testified that his psoriasis had 
worsened since the last examination.  The Veteran indicated 
that he had not taken any internal medication for his 
psoriasis.  He reported that he was putting the triamcinolane 
on twice a day.  

At the time of a March 2008 visit, the Veteran was noted to 
have a few excoriated papules on his scalp.  The hands also 
had some thin psoriatic papules.  The elbows and legs were 
clear as was the groin.  The examination was compromised by 
body habitus.  The lower legs were extremely swollen, left 
greater than right, with erythema greater on the left with 
some early woody changes.  There were no ulcerations of the 
legs themselves.  It was the examiner's assessment that the  
Veteran had psoriasis.  

The Veteran reported using Lidex in his groin and on his 
scalp.  The examiner stated that the Veteran should apply 
Lidex to the moist skin twice a day and taper it until it 
improved.  She indicated that she did not think that the 
Veteran needed the Lidex in the groin and that he should just 
use a barrier cream if he were incontinent.  She also noted 
that he could use the Lidex on the lower legs but taper it 
off as it improved.  

As it related to the joints, the Veteran did have an x-ray 
which showed changes consistent with psoriatic arthritis.  
The Veteran was noted to not be a candidate for Embrel or 
Methotrexate.  

At his June 2009 hearing, the Veteran testified that the 
psoriasis was on his hips, elbows, and arms.  He noted that 
he had been using different medications and it was going 
away.  The Veteran reported that the psoriasis had affected 
his crotch area and his hands.  He also stated that it had 
been in other areas in the past, including his head, the back 
of his neck, and his back.  Currently, it was in the crotch 
area and it would itch and flake.  

The evidence fails to establish that the Veteran's psoriasis 
involves more than 40 percent of the entire body or that 40 
percent of exposed areas affected.  There also is no evidence 
of constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during any 
past 12-month period.  Systemic therapy refers to drugs which 
can be given by mouth or directly into the bloodstream.  The 
Veteran's skin disability has only been treated with topical 
creams.  

While the Board is sympathetic to the Veteran's beliefs, the 
medical findings on examination are of greater probative 
value.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for an increased rating 
for psoriasis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in June 2007 and February 2008 letters, the RO provided 
the Veteran with notice that informed him of the evidence 
needed to substantiate his claims.  The letters also told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter also told 
him to submit relevant evidence in his possession.

As it relates to the issue of service connection for PTSD, 
the February 2008 letter also told the Veteran that to 
substantiate the claim there must be evidence of a current 
disability and a link between the disability and service.  As 
to the service connection issue, the Veteran was also 
provided with notice as to the disability rating and 
effective date elements of the claims in the February 2008 
letter.  

The Board notes that the Court held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), that section 5103(a) requires 
the Secretary, at a minimum, to notify the claimant that, to 
substantiate an increased compensation claim, the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Veteran was 
notified of the Vazquez-Flores elements in an August 2008 
letter.  The Board further observes, however, that Vasquez-
Flores was overturned in Schultz v. Shinseki, 2009 WL 2835434 
(Fed.Cir.) Sept. 4, 2009.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  Although the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), was given after the initial adjudication of the claim 
for increase, the timing of the notice did not prejudice the 
Veteran, as Vazquez-Flores has been overturned.

With regard to the issue of service connection, all available 
treatment records have been obtained.  No other relevant 
records have been identified.  As to the necessity for an 
examination, the Board notes that in determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence to suggest that the 
Veteran has a diagnosis of PTSD or any other psychiatric 
disorder and there is other sufficient medical evidence of 
record to make a decision.  As such, VA medical examinations 
are not necessary.  Therefore, no further action is necessary 
to assist the claimant with the claim.

All available treatment records have been obtained.  No other 
relevant records have been identified. The Veteran was also 
given a VA examination in connection with his claim for 
increase.  Based upon the foregoing, no further action is 
necessary to assist the  Veteran in substantiating the claim.


ORDER

Service connection for PTSD is denied.  

An evaluation in excess of 30 percent for psoriasis is 
denied.  


REMAND

Concerning the issue of service connection for hearing loss 
and tinnitus, the Board notes that the Veteran served in both 
World War II and the Korean War.  The Veteran's service 
personnel records reveal that he was on board the U.S.S. 
Conner during two days of strikes against Wake Island, during 
the capture and occupation of the Gilbert Islands, during 
three strikes against Kavieng, N.I., during the bombardment 
of Sawar and Wadke Air Strips and the occupation of Hollandia 
of New Guinea.  


The report of an October 2007 VA audiology consultation 
report contains test results that meet the definition of a 
hearing loss for VA rating purposes in 38 C.F.R. § 3.385.  At 
his August 2009 hearing, the Veteran testified as to the 
noise conditions that he was exposed to during his periods of 
service and that he was an electrician in service. He stated 
that he was a police officer following service and wore ear 
protection when target shooting while employed as an officer.  
He reported having tinnitus on a daily basis.  

The Board observes that the Veteran has not been afforded a 
VA examination with regard to any claimed hearing loss or 
tinnitus during the course of this appeal.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Based upon the above, an examination is warranted to 
determine the etiology of any hearing loss and tinnitus and 
its relation, if any, to the veteran's period of service.  

With regard to his claims for evaluations in excess of 10 
percent for psoriatic arthritis of the right and left 
sacroiliac joints, the Board notes that at the time of his 
August 2009 videoconference hearing, the Veteran indicated 
that the symptomatology associated with these disorders is 
getting progressively worse.  His representative added that 
the Veteran would be willing to report for an examination if 
the record is not adequate.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability. VAOPGCPREC 
11-95 (1995).  The Veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  An additional VA examination to 
determine the extent of any psoriatic arthritis of the 
sacroiliac joints is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hearing loss and 
tinnitus.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should answer the following questions: 
Does the Veteran currently have hearing 
loss and tinnitus?  If so, is it at least 
as likely as not (50 percent probability 
or greater) that these disorders are 
related to the Veteran's period of 
service, to include any acoustic trauma 
sustained in service.  The examiner 
should provide rationales for these 
opinions.

2.  The Veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected psoriatic 
arthritis of the sacroiliac joints.  All 
indicated tests and studies are to be 
performed, including X-ray studies, and 
all ranges of motion should be reported 
in degrees.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
The examiner should also determine 
whether the psoriatic arthritis of the 
sacroiliac joints is manifested by flare 
ups, weakened movement, excess 
fatigability, incoordination, or pain.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to flare ups, 
weakened movement, excess fatigability, 
incoordination, or pain.

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


